Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1787)

Complainant
v.

Alcantar Enterprises, Inc. / Maria Alcantar
and Jose Alcantar
d/b/a Su Mercadito 2,

Respondent.
Docket No. C-15-268
Decision No. CR3545

Date: January 2, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Alcantar Enterprises, Inc. / Maria Alcantar and Jose Alcantar
d/b/a Su Mercadito 2, at 108 Main Street, Granger, Washington 98932, and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Su Mercadito 2 impermissibly sold
cigarettes to minors and failed to verify, by means of photo identification containing a
date of birth, that the purchasers were 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Su Mercadito 2.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 6, 2014, CTP served the
complaint on Respondent Su Mercadito 2 by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Su Mercadito 2 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 9:37 a.m. on December 17, 2013, at Respondent’s business
establishment, 108 Main Street, Granger, Washington 98932, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Marlboro 100’s cigarettes to a person younger than 18 years of age. The inspector
also observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated March 13, 2014, CTP informed Respondent of the
inspector’s December 17, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 12:54 p.m. on May 8, 2014, at Respondent’s business
establishment, 108 Main Street, Granger, Washington 98932, FDA-commissioned
inspectors documented Respondent’s staff selling a package of Marlboro
cigarettes to a person younger than 18 years of age. The inspectors also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Su Mercadito 2’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Alcantar Enterprises, Inc. / Maria Alcantar and Jose Alcantar d/b/a Su Mercadito 2.
Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties
after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

